DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Pub No. 2018/0210177; hereinafter – “Liu”) in view of Ushio (PCT Pub No. WO 2016/031586). All citations to Ushio are directed toward the U.S. National Stage Publication of Ushio (U.S. PG-Pub No. 2016/0306162), used as an English translation.
Regarding claim 1, Liu teaches an objective optical system (Example 2: Fig. 3) for an endoscope, the objective optical system consisting of, in order from an object side:
a first lens (210) having a negative refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124-0125),
a second lens (220) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0126),
a third lens (230) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0127), 
an aperture stop (200) (See e.g. Fig. 3 and Table 3; Paragraph 0124),
a fourth lens (240) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0128),
a fifth lens (250) having a negative refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0129), and
a sixth lens (260) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0130), wherein
the second lens (220) is a meniscus lens having a convex surface directed toward an image side (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0126),
the third lens (230) is a meniscus lens having a convex surface directed toward the image side (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0127), and the following conditional expression (1’’’) is satisfied:
1 ≤ (r3f + r3r)/(r3f – r3r) ≤ 5 (1’’’) (Example 2, Table 3: (r3f + r3r)/(r3f – r3r) = 4.1, within Applicant’s claimed range),
where, r3f denotes a radius of curvature of an object-side surface of the third lens, and r3r denotes a radius of curvature of an image-side surface of the third lens (See Table 3 for the 2nd Embodiment where r3f is given by R for surface number 5 and r3r is given by R for surface number 6).
Liu further teaches that the fourth lens can be cemented to the fifth lens (Paragraph 0189), but Liu’s 2nd Embodiment fails to explicitly disclose a cemented lens having a positive refractive power formed by the fourth lens and the fifth lens. Additionally, Liu fails to explicitly disclose that the aperture stop is between the second lens and the third lens and the sixth lens is cemented to an image sensor.
However, Ushio teaches an endoscope objective optical system comprising a first lens (L1) having a negative refractive power, a second lens (L2) having a positive refractive power, an aperture stop (S), a third lens (L3) having a positive refractive power, a fourth lens (L4) having a positive refractive power, a fifth lens (L5) having a negative refractive power, and a sixth lens (L6) having a positive refractive power (See e.g. Fig. 1; Paragraphs 0012 and 0064), a cemented lens having a positive refractive power is formed by the fourth lens and the fifth lens (See e.g. Fig. 1; Paragraphs 0066 and 0091), wherein the sixth lens (L6) is cemented to an image sensor (IMG) (See e.g. Fig. 1; Abstract; Paragraphs 0012, 0066, and 0092).
Ushio teaches this cemented lens “to correct chromatic aberration” (Paragraph 0091) and teaches the sixth lens cemented to an image sensor such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” (Paragraphs 0092-0093) so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Ushio additionally teaches that the aperture stop is provided between the second and the third lens to provide “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Liu such that the fourth lens is cemented to the fifth lens and the sixth lens is cemented to an image sensor as in Ushio in order “to correct chromatic aberration” and such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Ushio (Paragraphs 0011 and 0091-0093), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Liu such that the aperture stop is between the second and third lens as in Liu to provide “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Liu (Paragraph 0011), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, F.2d 1019, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device as Liu explicitly recognizes that the aperture stop can be placed in different locations.
With respect to the limitation that the objective optical system is for an endoscope, Examiner respectfully notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Liu teaches an optical system, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Liu anticipates the claim limitation.
Nevertheless, Ushio specifically teaches providing such an optical system in an endoscope so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the optical system of Liu in an endoscope as suggested by Ushio so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Ushio (Paragraph 0011).
Regarding claim 2, Liu in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Liu further teaches that the following conditional expression (2) is satisfied:
-20 ≤ r3f/r4f ≤ -0.5 (2) (Example 2, Table 3: r3f/r4f = -3.337/4.439 = -0.75, within Applicant’s claimed range)
where, r4f denotes a radius of curvature of an object-side surface of the fourth lens (See Table 3 for Example 2 where r3f and r4f are given by R for surfaces 5 and 7, respectively).
Regarding claim 3, Liu in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Liu further teaches that the following conditional expression (3) is satisfied:
-1 ≤ r6f/r3f ≤ -0.02 (3) (Example 1, Table 1: r6f/r3f = -0.60, within Applicant’s claimed range)
where, r6f denotes a radius of curvature of an object-side surface of the sixth lens (See Table 3 for Example 2 where r6f and r3f are given by R for surfaces 10 and 5, respectively).
Regarding claim 4, Liu in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Liu further teaches that the following expression is satisfied:
 f1/f4 = -1.1 (Example 2, Table 3)
where, f1 denotes a focal length of the first lens, and f4 denotes a focal length of the fourth lens (See Table 3 for Example 2).
Liu fails to explicitly disclose that -0.7 ≤ f1/f4 ≤ -0.3.
Nevertheless, Liu further teaches modifying the value of f1 as “it is favorable for balancing the distribution of the refractive power between the first lens element and the second lens element so as to reduce sensitivity at the object side of the optical imaging lens system, thereby helping the light traveling into the optical imaging lens system and improving the image quality” (Paragraph 0054).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Liu to satisfy -0.7 ≤ f1/f4 ≤ -0.3 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and as “it is favorable for balancing the distribution of the refractive power between the first lens element and the second lens element so as to reduce sensitivity at the object side of the optical imaging lens system, thereby helping the light traveling into the optical imaging lens system and improving the image quality,” as taught by Liu (Paragraph 0054).
Regarding claim 5, Liu in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Liu further teaches that the following conditional expression (5) is satisfied:
0.6 ≤ r3r/r4r ≤ 1.7 (5) (Example 2, Table 3: r3r/r4r = 1.3, within Applicant’s claimed range)
where, r4r denotes a radius of curvature of an image-side surface of the fourth lens (See Table 3 for Example 2 where r3r and r4r are given by R for surfaces 6 and 9, respectively).
Regarding claim 6, Liu in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Liu further teaches that the following conditional expression (6) is satisfied:
-0.7 ≤ (r3r + r4f)/(r3r – r4f) ≤ -0.1 (6) (Example 2, Table 3: (r3r + r4f)/(r3r – r4f) = -0.4, within Applicant’s claimed range)
where, r3r denotes the radius of curvature of the image-side surface of the third lens, and r4f denotes a radius of curvature of the object-side surface of the fourth lens (See Table 3 for Example 2 where r3r and r4f are given by R for surfaces 6 and 8, respectively).
Regarding claim 9, Liu in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Liu further teaches that the following conditional expressions (9-1) and (9-2) are satisfied:
-2.5 ≤ r6f/r3r ≤ -0.65 (9-1) (Table 3, Example 2: r6f/r3r = -0.99, within Applicant’s claimed range)
1.5 ≤ f2/f3 ≤ 3 (9-2) (Table 3, Example 2: f2/f3 = 2.8, within Applicant’s claimed range)
where, r6f denotes a radius of curvature of an object-side surface of the sixth lens, f2 denotes a focal length of the second lens, and f3 denotes a focal length of the third lens (See Table 3 for Example 2).
Regarding claim 12, Liu teaches an endoscope (Example 2: Fig. 3) comprising:
an objective optical system which forms an image of an object (See e.g. Fig. 3; Paragraph 0124), and
an image sensor (290) which receives light from the image of the object formed by the objective optical system (See e.g. Fig. 3; Paragraph 0124),
wherein: the objective optical system consists of, in order from an object side:
a first lens (210) having a negative refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124-0125),
a second lens (220) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0126),
a third lens (230) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0127), 
an aperture stop (200) (See e.g. Fig. 3 and Table 3; Paragraph 0124),
a fourth lens (240) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0128),
a fifth lens (250) having a negative refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0129), and
a sixth lens (260) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0130), wherein
the second lens (220) is a meniscus lens having a convex surface directed toward an image side (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0126),
the third lens (230) is a meniscus lens having a convex surface directed toward the image side (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0127), and the following conditional expression (1’’’) is satisfied:
1 ≤ (r3f + r3r)/(r3f – r3r) ≤ 5 (1’’’) (Example 2, Table 3: (r3f + r3r)/(r3f – r3r) = 4.1, within Applicant’s claimed range),
where, r3f denotes a radius of curvature of an object-side surface of the third lens, and r3r denotes a radius of curvature of an image-side surface of the third lens (See Table 3 for the 2nd Embodiment where r3f is given by R for surface number 5 and r3r is given by R for surface number 6).
Liu further teaches that the fourth lens can be cemented to the fifth lens (Paragraph 0189), but Liu’s 2nd Embodiment fails to explicitly disclose a cemented lens having a positive refractive power formed by the fourth lens and the fifth lens. Additionally, Liu fails to explicitly disclose that the aperture stop is between the second lens and the third lens and the sixth lens is cemented to an image sensor.
However, Ushio teaches an endoscope objective optical system comprising a first lens (L1) having a negative refractive power, a second lens (L2) having a positive refractive power, an aperture stop (S), a third lens (L3) having a positive refractive power, a fourth lens (L4) having a positive refractive power, a fifth lens (L5) having a negative refractive power, and a sixth lens (L6) having a positive refractive power (See e.g. Fig. 1; Paragraphs 0012 and 0064), a cemented lens having a positive refractive power is formed by the fourth lens and the fifth lens (See e.g. Fig. 1; Paragraphs 0066 and 0091), wherein the sixth lens (L6) is cemented to an image sensor (IMG) (See e.g. Fig. 1; Abstract; Paragraphs 0012, 0066, and 0092).
Ushio teaches this cemented lens “to correct chromatic aberration” (Paragraph 0091) and teaches the sixth lens cemented to an image sensor such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” (Paragraphs 0092-0093) so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Ushio additionally teaches that the aperture stop is provided between the second and the third lens to provide “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Liu such that the fourth lens is cemented to the fifth lens and the sixth lens is cemented to an image sensor as in Ushio in order “to correct chromatic aberration” and such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Ushio (Paragraphs 0011 and 0091-0093), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Liu such that the aperture stop is between the second and third lens as in Liu to provide “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Liu (Paragraph 0011), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, F.2d 1019, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device as Liu explicitly recognizes that the aperture stop can be placed in different locations.
With respect to the limitation that the system is an endoscope with the optical system and image sensor on the distal end portion of an insertion portion which is inserted to an object under examination, Examiner respectfully notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Liu teaches an optical system, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Liu anticipates the claim limitation.
Nevertheless, Ushio specifically teaches providing such an optical system in an endoscope so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the optical system of Liu in an endoscope as suggested by Ushio so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Ushio (Paragraph 0011).
Regarding claim 13, Liu teaches an image pickup unit (Example 2: Fig. 3) comprising:
an objective optical system which forms an image of an object (See e.g. Fig. 3; Paragraph 0124), and
an image sensor (290) which receives light from the image of the object formed by the objective optical system (See e.g. Fig. 3; Paragraph 0124),
wherein: the objective optical system consists of, in order from an object side:
a first lens (210) having a negative refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124-0125),
a second lens (220) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0126),
a third lens (230) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0127), 
an aperture stop (200) (See e.g. Fig. 3 and Table 3; Paragraph 0124),
a fourth lens (240) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0128),
a fifth lens (250) having a negative refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0129), and
a sixth lens (260) having a positive refractive power (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0130), wherein
the second lens (220) is a meniscus lens having a convex surface directed toward an image side (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0126),
the third lens (230) is a meniscus lens having a convex surface directed toward the image side (See e.g. Fig. 3 and Table 3; Paragraphs 0124 and 0127), and the following conditional expression (1’’’) is satisfied:
1 ≤ (r3f + r3r)/(r3f – r3r) ≤ 5 (1’’’) (Example 2, Table 3: (r3f + r3r)/(r3f – r3r) = 4.1, within Applicant’s claimed range),
where, r3f denotes a radius of curvature of an object-side surface of the third lens, and r3r denotes a radius of curvature of an image-side surface of the third lens (See Table 3 for the 2nd Embodiment where r3f is given by R for surface number 5 and r3r is given by R for surface number 6).
Liu further teaches that the fourth lens can be cemented to the fifth lens (Paragraph 0189), but Liu’s 2nd Embodiment fails to explicitly disclose a cemented lens having a positive refractive power formed by the fourth lens and the fifth lens. Additionally, Liu fails to explicitly disclose that the aperture stop is between the second lens and the third lens and the sixth lens is cemented to an image sensor.
However, Ushio teaches an endoscope objective optical system comprising a first lens (L1) having a negative refractive power, a second lens (L2) having a positive refractive power, an aperture stop (S), a third lens (L3) having a positive refractive power, a fourth lens (L4) having a positive refractive power, a fifth lens (L5) having a negative refractive power, and a sixth lens (L6) having a positive refractive power (See e.g. Fig. 1; Paragraphs 0012 and 0064), a cemented lens having a positive refractive power is formed by the fourth lens and the fifth lens (See e.g. Fig. 1; Paragraphs 0066 and 0091), wherein the sixth lens (L6) is cemented to an image sensor (IMG) (See e.g. Fig. 1; Abstract; Paragraphs 0012, 0066, and 0092).
Ushio teaches this cemented lens “to correct chromatic aberration” (Paragraph 0091) and teaches the sixth lens cemented to an image sensor such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” (Paragraphs 0092-0093) so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Ushio additionally teaches that the aperture stop is provided between the second and the third lens to provide “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Liu such that the fourth lens is cemented to the fifth lens and the sixth lens is cemented to an image sensor as in Ushio in order “to correct chromatic aberration” and such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Ushio (Paragraphs 0011 and 0091-0093), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Liu such that the aperture stop is between the second and third lens as in Liu to provide “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Liu (Paragraph 0011), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, F.2d 1019, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device as Liu explicitly recognizes that the aperture stop can be placed in different locations.
Allowable Subject Matter
Claims 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, Liu in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Liu and Ushio fail to explicitly disclose that the following conditional expression (7) is satisfied:
0.05 ≤ (r4f + r4r)/(r4f – r4r) ≤ 0.33 (7) where, r4f denotes a radius of curvature of the object-side surface of the fourth lens, and r4r denotes a radius of curvature of the image-side surface of the fourth lens. Moreover, given the complex and unpredictable nature of optical systems, modifying the system of Liu to satisfy such an expression would not have been obvious to one having ordinary skill in the art.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 7, specifically that the objective optical system further satisfies: 0.05 ≤ (r4f + r4r)/(r4f – r4r) ≤ 0.33.
Regarding claim 8, Liu in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Liu and Ushio fail to explicitly disclose that the following conditional expression (8) is satisfied:
-1.45 ≤ f3/f5 ≤ -1 (8) where, f3 denotes a focal length of the third lens, and f5 denotes a focal length of the fifth lens. Moreover, given the complex and unpredictable nature of optical systems, modifying the system of Liu to satisfy such an expression would not have been obvious to one having ordinary skill in the art.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 8, specifically that the objective optical system further satisfies: -1.45 ≤ f3/f5 ≤ -1.
Regarding claim 10, Liu in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Liu further teaches that the following conditional expression (10-1) is satisfied:
-0.25 ≤ (r5f + r6f)/(r5f – r6f) ≤ 0.2 (10-1) (Table 3, Example 2: (r5f + r6f)/(r5f – r6f) = -0.25, within Applicant’s claimed range) where, r5f denotes a radius of curvature of an object-side surface of the fifth lens, r6f denotes a radius of curvature of the object-side surface of the sixth lens.
Liu and Ushio fail to teach or reasonably suggest that the following conditional expression (10-2) is satisfied:
1 ≤ f2/f6 ≤ 1.6 (10-2), where f2 denotes a focal length of the second lens, and f6 denotes a focal length of the sixth lens. Moreover, given the complex and unpredictable nature of optical systems, modifying the system of Liu to satisfy such an expression would not have been obvious to one having ordinary skill in the art.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 10, specifically that the objective optical system further satisfies: 1 ≤ f2/f6 ≤ 1.6.
Regarding claim 11, Liu in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Liu and Ushio fail to explicitly disclose that the following conditional expression (11) is satisfied:
-15 ≤ f45/f1 ≤ -3 (11) where, f45 denotes a focal length of the cemented lens, and fi denotes a focal length of the first lens. Moreover, given the complex and unpredictable nature of optical systems, modifying the system of Liu to satisfy such an expression would not have been obvious to one having ordinary skill in the art.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 11, specifically that the objective optical system further satisfies: -15 ≤ f45/f1 ≤ -3.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 05/12/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Liu and Ushio, as detailed above and necessitated by Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896